Citation Nr: 9914030	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-06 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement of the expenses of 
private hospitalization and treatment provided from July 6, 
1997 through July 11, 1997.

REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1954 to February 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 administrative 
decision of the Department of Veterans Affairs (VA) Medical 
Center in Sioux Falls, South Dakota, which denied a claim of 
entitlement to payment or reimbursement of costs of private 
medical care provided from July 6, 1997 through July 8, 1997 
at Huron Regional Medical Center (HRMC) and from July 8, 1997 
through July 11, 1997 at Sioux Valley Hospital (SVH).


FINDINGS OF FACT

1.  The veteran has not been awarded service connection for 
any disorder.  

2.  Private hospitalization and treatment provided from July 
6, 1997 through July 11, 1997 was not authorized by VA. 


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the cost of private hospitalization and treatment furnished 
to the veteran from July 6, 1997 through July 11, 1997 have 
not been met.  38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 17.52, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that VA should pay for the cost of 
private treatment and hospitalization provided at HRMC from 
July 6 through July 8, 1997 and at SVH from July 8 through 
July 11, 1997.

The essential facts are not in dispute.  The veteran 
experienced chest pain, and was admitted to HRMC on July 6, 
1997.  Myocardial infarction was diagnosed.  The veteran did 
not respond to treatment with medication, and the physician 
determined that emergency angioplasty was required.  
Arrangements were made to transfer the veteran to the VA 
Medical Center (VAMC) in Minnesota, the nearest VA facility 
which had the capability to perform angioplasty.  However, as 
transportation to the Minnesota VAMC was being arranged, the 
VAMC notified HRMC that no appropriate bed was available.  
The veteran was then transported to SVH, where cardiology 
services were rendered.  

The veteran was not in receipt of service-connected 
compensation for any disorder at the time of the July 1997 
hospitalizations at HRMC and SVH.  In his April 1998 personal 
hearing, the veteran testified that he had filed a claim of 
entitlement to service connection for a cardiac disorder.  
The Board notes that, by a June 1998 rating decision, a claim 
of entitlement to service connection for a heart disorder was 
denied, and non-service-connected pension benefits were 
granted.  

The evidence of record reflects that the veteran's July 6, 
1997 admission to HRMC was essentially under emergency 
circumstances.  The evidence further reflects that the 
veteran and his health care providers attempted to obtain 
care for him at a VA facility, but no VA facility was 
reasonably available.  The veteran contends that, since VA 
facilities were not available, VA should pay for his private 
treatment, as he is financially unable to pay for this 
treatment.   

Analysis

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.120 
(1998).  The veteran was notified of these criteria in a 
statement of the case (SOC) issued in February 1998.  

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 
38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet. App. 45, 49 
(1998).  It appears that the care rendered to the veteran at 
HRMC in July 1997 was emergency care.  It is also undisputed 
that the veteran sought further care at a VAMC, and was 
transferred to SVH only because no appropriate bed was 
available at the VAMC which could provide the necessary 
services.   

However, it is clear that the veteran has not been awarded 
service connection for any disorder.  Thus, under the terms 
of the governing statute, 38 U.S.C. § 1728, the veteran is 
not eligible for payment or reimbursement of the private 
hospitalizations in July 1997, because he did not receive 
care for a service-connected disability, nor does he have a 
service-connected total disability rating.  Further, since 
the veteran has no service-connected disability, a finding 
that the disorder for which the veteran was treated in July 
1997 was aggravating a service-connected disability, which 
would be a basis for payment or reimbursement of those 
expenses, is also precluded.  

The Board notes with sympathy the veteran's contention that 
he is entitled to reimbursement for the private medical care 
because VA was, in fact, unable to provide the necessary 
care, and had so advised the veteran.  See 38 U.S.C. 
§ 1710(a)(2)(G).  The Board recognizes that the veteran was 
eligible for care in a VA facility, if the appropriate 
services had been reasonably available.  However, the 
statutory provisions authorizing VA to pay for care of non-
service-connected disorders in non-VA facilities do not 
include provision for payment for non-VA care on the sole 
basis of emergency or unavailability of a VA facility.  See 
38 U.S.C.A. § 1710; see also Zimick v. West, 11 Vet. App. at 
50.

The veteran also contends, in essence, that the VAMC's 
statements that no beds were available should be considered 
prior authorization of the private care he received after it 
was determined that he could not be transferred to the VAMC.  
VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C. § 1703(a)(1)-(8); 38 C.F.R. 
§ 17.54 (1998).  VA's authority to enter into such contracts 
or individual authorizations, however, is limited by statute 
to specified types of care or categories of veterans.  38 
U.S.C.A. § 1703(a); 38 C.F.R. § 17.52 (1998).  Individual 
authorization for medical services is available for treatment 
of service-connected disability, disability for which a 
veteran was discharged or released from active service, 
disability of a veteran who has total and permanent service-
connected disability, or for certain disabilities of a 
veteran participating in a VA rehabilitation program.  38 
C.F.R. § 17.52(a).  The particular facts of this case, where 
the veteran was seeking treatment for a disorder for which 
service connection was not in effect, does not meet any of 
the criteria under 38 U.S.C.A. § 1703.  

Contracts, including individual authorization for 
reimbursement or payment of expenses, are also authorized for 
treatment of a medical emergency which poses a serious threat 
to a veteran receiving medical services in a VA facility.  38 
C.F.R. § 17.52(b)(3).  However, to meet this criterion, the 
veteran must be receiving treatment in a VA facility at the 
time of the emergency.  Eligibility for VA treatment of a 
disorder does not meet this criterion.  Zimick, 11 Vet. App. 
at 51, 52.   

However, the Board finds that the VAMC's notification to the 
veteran that there were no beds available would not 
constitute authorization for private treatment, nor may such 
instructions be defined as current VA treatment in a VA 
facility, even assuming that the veteran or his physician was 
instructed that the veteran should be treated in another 
facility immediately prior to the transport to the second 
private facility, SVH.  Id.; 38 U.S.C.A. § 1710; 38 C.F.R. 
§ 17.52.

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. § 1703, payment or reimbursement of those 
services is not warranted.  

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  Thus, regardless of the 
authority of the Secretary of VA to provide equitable relief 
under 38 U.S.C. § 503, if requested, the Board is without 
jurisdiction to authorize payment or reimbursement under 
38 U.S.C.A. § 503 of the veteran's private medical expenses 
for private care rendered in July 1997.  See Darrow v. 
Derwinski, 2 Vet. App. 303, 306 (1992); see also 38 U.S.C. § 
511(a).  


ORDER

The claim of entitlement to payment or reimbursement of the 
expenses of unauthorized private hospitalization from July 6, 
1997 to July 11, 1997 is denied.  





		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

